218 F.2d 867
James A. PROCTOR, Appellant,v.UNITED STATES of America, Appellee.
No. 12442.
United States Court of Appeals, District of Columbia Circuit.
Argued January 19, 1955.
Decided February 3, 1955.

Appeal from the United States District Court for the District of Columbia, Charles F. McLaughlin, District Judge.
Mr. Robert Alfred Brown, a member of the bar of the Court of Appeals of Maryland, Baltimore, Md., pro hac vice, by special leave of Court, with whom Mr. Hamilton W. Kenner, Washington, D. C., was on the brief, for appellant.
Mr. Lewis Carroll, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and E. Riley Casey, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted of the crimes of housebreaking and larceny. The appellant urges that there was insufficient evidence to justify submission to the jury and that the trial court should have directed a verdict of not guilty. We find there was ample evidence to justify the verdict. See Lanham v. United States, 87 U.S.App.D.C. 357, 185 F.2d 435.

The judgment is therefore

2
Affirmed.